Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 07/29/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1, 3 and 10-11 has /have been amended, claims 2 and 21-22 has /have been cancelled.  Accordingly, claims 1 and 3-20 are pending in the application.  An action on the merits for claims 3-20 are as follow.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chong et al. (US 2017/0335257 A1).  
Regarding Independent Claim 12, Chong et al. disclose a beverage maker, comprising:
a tank (water tank 51, [0186. 0192], Figs 3-4) in which a fluid is stored; and
a tank lid (water tank lid 108, [0193], Fig 4) configured to open and close the tank at an upper side of the tank (see Fig 4), wherein the tank comprises:
a main body having an open top surface (a main body portion of 51- located right below the handle part having an open top surface, Fig 3);
a lid seating body which is coupled to an upper end of the main body and on which the tank lid is seated (the lid seating body including the handle which is coupled to an upper end of the main body and on which the tank lid 108 is seated, Fig 3); and
a packing disposed between the main body and the lid seating body (a packing located between the main body portion of 51- located right below the handle part and the lid seating body including the handle, Fig 3)
Claim 13, wherein the tank further comprises a handle rotatably connected to the lid seating body and disposed to surround a portion of an outer circumference of the tank lid (see Fig 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namur (US 2007/0289913 A1) in view of Overgaag et al. (US 2011/0331154 A1).  
Regarding Independent Claim 1, Namur discloses a beverage maker, comprising:
a tank (cartridge 1, Fig 1, [0053]) in which a fluid is stored;
a tank case (a seat element 30, Fig 1, [0054]) in which the tank is separably accommodated;
a lower rib (circular wall 11, outlet sleeve 21 Figs 2a-4, [0056]) that protrudes downward from a bottom surface of the tank; and
at least one guide rib (centering elements 32a, Fig 5, [0061]) that protrudes upward from an inner bottom surface of the tank case (see Fig 1), the at least one guide rib being disposed radially outside of the lower rib (see Fig 5), wherein an upper end of the at least one guide rib is inclined in a direction in which the at least one guide rib decreases in height toward an inside thereof (see details in Fig 5),
Namur discloses the invention substantially as claimed and as discussed above; except wherein a protrusion protrudes upward from the inner bottom surface of the tank case, and wherein the protrusion is disposed radially inward with respect to the at least one guide rib, a hook groove with which the protrusion is hooked is defined in the lower rib, and sides of the hook groove are inclined toward each other in an upward direction.
Overgaag et al. teach a protrusion (252 and 258a, Fig 10, [0053]) protrudes upward from an inner bottom surface of a case (252 and 258a protrudes upward from an inner bottom surface of a container 200 with a sidewall 248 in Fig 10, [0047]), and wherein the protrusion is disposed radially inward with respect to at least one guide rib (252 and 258a disposed radially inward with respect to at least one guide rib 262, see Fig 10), a hook groove (258b, Figs 10-12, [0053]) with which the protrusion is hooked is defined in a lower rib (a continuous lower rim 210, [0047], Figs 9-11), and sides of the hook groove are inclined toward each other in an upward direction (Since when engaged, the extending latching portion 258a and circular opening 258b snap together thereby securely holding the lid 204 and base 202 as mentioned under [0053], the sides of 258b are shown inclined toward each other in an upward direction under Figs 11-12 in order to accommodate the enlarged head part of 258a, Figs 10-12).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Namur with Overgaag et al.’s further teaching of wherein a protrusion protrudes upward from the inner bottom surface of the tank case (“the tank case” taught by Namur already), and wherein the protrusion is disposed radially inward with respect to the at least one guide rib (“the at least one guide rib” taught by Namur already), a hook groove with which the protrusion is hooked is defined in the lower rib (“the lower rib” taught by Namur already), and sides of the hook groove are inclined toward each other in an upward direction; because Overgaag et al. teach, in Para. [0053] that providing an excellent latch system to snap the extending latching portion 258a and circular opening 258b together thereby securely holding each other tightly. 
Regarding Claims 3-4 and 9-10, Namur in view of Overgaag et al. teach the invention as claimed and as discussed above, and Namur further teaches:
Claim 3, wherein the at least one guide rib comprises a plurality of guide ribs (position elements 32, Fig 1, [0054]), and wherein the plurality of guide ribs is spaced apart from each other in a circumferential direction of the lower rib (see Fig 5).
Claim 4, further comprising: a discharge hole (outlet opening 20, [0057], Fig 2) defined in the bottom surface of the tank;
a hollow portion (snap on rim 22, [00576], Fig 2) that protrudes downward from the bottom surface of the tank and disposed inside of the lower rib (22 disposed inside of the lower rib- circular wall 11, outlet sleeve 21, Fig 2a), the hollow portion communicating with the discharge hole (see Figs 2a-3);
an insertion portion (a lower section 33a and a circular shoulder 35, [0058], Figs 2b and 5) which is provided in the inner bottom surface of the tank case and into which the hollow portion is inserted (forming the actuator for the snap on rim 22, [0058], Figs 4-5); and
a tank discharge channel (a lower section 33a, [0058], Figs 2b and 5) that communicates with an inside of the insertion portion (33a communicates with an inside of 35, Figs 2b and 5) to discharge fluid within the tank.
Claim 9, wherein the tank comprises an inclined portion (circular stabilizer 50 have an inclined portion- collar 52, [0057], Figs 2a-3) configured to connect an outer circumference of the tank to the lower rib (52 connect an outer circumference of the tank to the outlet sleeve 21 Figs 2a-4, [0056]) and having a diameter that decreases downward (see Figs 2a-3), and wherein the at least one guide rib is disposed below the inclined portion (the centering elements 32a is disposed below the collar 52, Figs 2b and 5, [0061]).
Claim 10, wherein the tank comprises: a rounded portion configured to define a first portion of an outer circumference of the tank (a rounded portion- connection chamber 4, define a first portion of an outer circumference of the tank, Fig 2a); and
any portion configured to define a second portion of the outer circumference of the tank (a flat portion- any portion of the tank except connection chamber 4, define a second portion of the outer circumference of the tank, Fig 2b), wherein a mounting guide (spacers 32b, Fig 5, [0061]) that contacts the any portion is provided in the tank case (see Fig 2a).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namur (US 2007/0289913 A1) in view of Overgaag et al. (US 2011/0331154 A1) as applied to Claim 10 shown above, further in view of Schubbach et al. (US 2007/0048469 A1). 
Regarding Claim 11, Namur in view of Overgaag et al. discloses the invention as claimed and as discussed above; except Claim 11; 
Schubbach et al. further teach wherein a tank (container 12, Fig 1, [0039]) is made of a transparent or translucent material (a transparent or translucent plastic material, Fig 1, [0039]), and wherein a fluid level scale that is directed in a forward direction when viewed from a front side is displayed on an outer surface (a fill level scale applied on the outside, Fig 1, [0039]). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Namur in view of Overgaag et al. with Schubbach et al.’s further teaching of wherein each of the rounded portion and the any portion (the limitation “each of the rounded portion and the any portion” taught by Namur already) is made of a transparent or translucent material, wherein the any portion defines a rear surface of the tank, and wherein a fluid level scale that is directed in a forward direction when viewed from a front side is displayed on an outer surface of the any portion (the limitation of  “the tank” and “the any portion” taught by Namur already); because Schubbach et al. teach, in Para. [0039] that providing an excellent container with transparent material and includes level scale for easy level checking during process.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2017/0335257 A1) in view of Namur (US 2007/0289913 A1) and Overgaag et al. (US 2011/0331154 A1).  
Regarding Independent Claim 1, Chong et al. disclose a beverage maker, comprising: a tank (water tank 51, Fig 4, [0186]) in which a fluid is stored;
a tank case (water tank supporter 105, Fig 4, [0186]) in which the tank is separably accommodated;
a lower rib that protrudes downward from a bottom surface of the tank (51 with lower rib protrudes downward from the bottom surface, Fig 4); and
at least one guide rib that protrudes upward from an inner bottom surface of the tank case (106 may be configured such that a plurality of supporter members are coupled in a hollow cylindrical shape, [0187]), the at least one guide rib being disposed radially outside of the lower rib, wherein an upper end of the at least one guide rib is inclined in a direction in which the at least one guide rib decreases in height toward an inside thereof.
Chong et al. disclose the invention substantially as claimed and as discussed above; except the at least one guide rib being disposed radially outside of the lower rib, wherein an upper end of the at least one guide rib is inclined in a direction in which the at least one guide rib decreases in height toward an inside thereof, wherein a protrusion protrudes upward from the inner bottom surface of the tank case, and wherein the protrusion is disposed radially inward with respect to the at least one guide rib, a hook groove with which the protrusion is hooked is defined in the lower rib, and sides of the hook groove are inclined toward each other in an upward direction.
Namur discloses a beverage maker, comprising: at least one guide rib (position elements 32, Fig 1, [0054]) being disposed radially outside of lower rib (32 disposed radially outside of lower rib- circular wall 11, Figs 2a-4, [0056]), wherein an upper end of the at least one guide rib is inclined in a direction in which the at least one guide rib decreases in height toward an inside thereof (see details in Fig 5);
Overgaag et al. teach a protrusion (252 and 258a, Fig 10, [0053]) protrudes upward from an inner bottom surface of a case (252 and 258a protrudes upward from an inner bottom surface of a container 200 with a sidewall 248 in Fig 10, [0047]), and wherein the protrusion is disposed radially inward with respect to at least one guide rib (252 and 258a disposed radially inward with respect to at least one guide rib 262, see Fig 10), a hook groove (258b, Figs 10-12, [0053]) with which the protrusion is hooked is defined in a lower rib (a continuous lower rim 210, [0047], Figs 9-11), and sides of the hook groove are inclined toward each other in an upward direction (Since when engaged, the extending latching portion 258a and circular opening 258b snap together thereby securely holding the lid 204 and base 202 as mentioned under [0053], the sides of 258b are shown inclined toward each other in an upward direction under Figs 11-12 in order to accommodate the enlarged head part of 258a, Figs 10-12).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. with Namur’s further teaching of the at least one guide rib (“the at least one guide rib” taught by Namur already) being disposed radially outside of the lower rib (“the lower rib” taught by Namur already), wherein an upper end of the at least one guide rib is inclined in a direction in which the at least one guide rib decreases in height toward an inside thereof; because Namur teaches, in Para. [0061] that providing an excellent snap on system to snap the circular wall 11 and position elements 32 together thereby securely holding each other in position during operation; and further to modify Chong et al. in view of Namur with Overgaag et al.’s further teaching of wherein a protrusion protrudes upward from the inner bottom surface of the tank case (“the tank case” taught by Namur already), and wherein the protrusion is disposed radially inward with respect to the at least one guide rib (“the at least one guide rib” taught by Namur already), a hook groove with which the protrusion is hooked is defined in the lower rib (“the lower rib” taught by Namur already), and sides of the hook groove are inclined toward each other in an upward direction; because Overgaag et al. teach, in Para. [0053] that providing an excellent latch system to snap the extending latching portion 258a and circular opening 258b together thereby securely holding each other tightly. 
Regarding Claim 4, Chong et al. disclose further comprising: 
a discharge hole defined in the bottom surface of the tank (a discharge hole in the bottom surface of 51, Fig 4);
a hollow portion (a hollow portion extended downward from the discharge hole, Fig 4) that protrudes downward from the bottom surface of the tank and disposed inside of the lower rib (the hollow portion disposed inside of the lower rib 51, Fig 4), the hollow portion communicating with the discharge hole (see Fig 4);
an insertion portion (an insertion portion connected downwardly to outlet flow path 54, [0131], Fig 4) which is provided in the inner bottom surface of the tank case and into which the hollow portion is inserted (the hollow portion inserted into as shown in Fig 4); and
a tank discharge channel (outlet flow path 54, [0131], Fig 4) that communicates with an inside of the insertion portion to discharge fluid within the tank (see Fig 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2017/0335257 A1) in view of Namur (US 2007/0289913 A1) and Overgaag et al. (US 2011/0331154 A1) as applied to Claim 4, further in view of Benoun et al. (US 4,316,557).  
Regarding Claim 5, Chong et al. in view of Namur and Overgaag et al. disclose the invention substantially as claimed and as discussed above; except the limitations of Claim 5.
Benoun et al. further teach a beverage maker (beverage dispenser, Title), with a tank (tank 12, Col 4 line 33, Figs 1 and 4) and a tank case (dispenser housing 10, Col 4 line 31), wherein an O-ring (O-ring 68, Col 5 line 67, Fig 4) configured to block a gap between an outer circumference of a hollow portion (hollow portion of the tank outlet 20, Col 5 line 68, Fig 4) and an inner circumference of an insertion portion (an inner circumference of receiver 24, Col 5 line 68, Fig 4) is provided on the hollow portion (see Fig 4).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. in view of Namur and Overgaag et al. with Benoun et al.’s further teaching of wherein an O-ring configured to block a gap between an outer circumference of the hollow portion (“the hollow portion” taught by Chong et al. already) and an inner circumference of the insertion portion (“the insertion portion” taught by Chong et al. already) is provided on the hollow portion; because Benoun et al. teach, in abstract, that providing an improved beverage dispenser with a receptacle element being fixedly mounted upon the housing in order to located a receiver for sliding engagement and disengagement during replacement.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2017/0335257 A1) in view of Namur (US 2007/0289913 A1) and Overgaag et al. as applied to Claim 4, further in view of Crozier et al. (US 2021/0127892 A1).  
Regarding Claims 6-8, Chong et al. in view of Namur and Overgaag et al. disclose the invention substantially as claimed and as discussed above; except Claims 6-8.
Crozier et al. further teach: Claim 6, a beverage maker (beverage preparation apparatus, Title), with a tank (a water tank 2, [0041], Fig 2) comprising: a fluid leakage prevention valve (a one-way valve 18, [0054], Figs 3-4) mounted inside of a hollow portion (see Figs 3-4);
an elastic member (an helical spring 20, Figs 3-4, [0054]) configured to press the fluid leakage prevention valve downward so as to allow the fluid leakage prevention valve to block a discharge hole (in closure in the outlet 12 under the force of an elastic return means …20, Figs 3-4, [0054]); and
a pressing protrusion (opening member 19- a small male part, Figs 3-4, [0054]) disposed within a insertion portion (see Figs 3-4), the pressing protrusion being configured to press the fluid leakage prevention valve upward so as to allow the fluid leakage prevention valve to open (the calve is disengaged and opened thereby leaving a passage for eater to communicate, Figs 3-4, [0054]).
Claim 7, further comprising a valve guide rib (valve guide rib of the coupling part 11, Figs 3-4, [0053]) connected to an upper end of a discharge hole (an outlet 12, Figs 2-5, [0053]), the valve guide rib being configured to guide elevation of the fluid leakage prevention valve (see Figs 3-4).
Claim 8, wherein an O-ring configured to block a gap between an outer circumference of the fluid leakage prevention valve and an inner circumference of the discharge hole (an O-ring at an outer circumference of the fluid leakage prevention valve 18 and an inner circumference of the discharge hole 12, Fig s 3-4) is provided on the fluid leakage prevention valve (O-ring is provided on 8, Figs 3-4).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. in view of Namur and Overgaag et al. with Crozier et al.’s further teaching of Claim 6, a fluid leakage prevention valve mounted inside of the hollow portion (“the hollow portion” taught by Chong et al. already); an elastic member configured to press the fluid leakage prevention valve downward so as to allow the fluid leakage prevention valve to block the discharge hole (“the discharge hole” taught by Chong et al. already); and a pressing protrusion disposed within the insertion portion (“the insertion portion” taught by Chong et al. already), the pressing protrusion being configured to press the fluid leakage prevention valve upward so as to allow the fluid leakage prevention valve to open the discharge hole (“the discharge hole” taught by Chong et al. already), Claim 7, further comprising a valve guide rib connected to an upper end of the discharge hole (“the discharge hole” taught by Chong et al. already), the valve guide rib being configured to guide elevation of the fluid leakage prevention valve, and Claim 8, wherein an O-ring configured to block a gap between an outer circumference of the fluid leakage prevention valve and an inner circumference of the discharge hole is provided on the fluid leakage prevention valve; because Crozier et al. teach, in abstract, that providing an excellent beverage preparation apparatus with fluidic communication / interrupter position to connect the water tank and eater line for operational convenience during process.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2017/0335257 A1) in view of Hooks (US 2018/0362221 A1).  
Regarding Claim 14, Chong et al. disclose the invention substantially as claimed and as discussed above; except Claim 14.
Hooks further teaches, wherein a handle seat (a groove portion 82, Figs 1-4, [0033]) which is stepped downward with respect to a top surface of a cap (top cap 16, Figs 1-4, [0028]), and wherein a handle is seated on the handle seat (see Figs 1-4).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. with Hooks’s further teaching of wherein a handle seat which is stepped downward with respect to a top surface of the lid seating body (“the lid seating body” taught by Chong et al. already), and wherein the handle (“the handle” taught by Chong et al. already) is seated on the handle seat; because Hooks teach, in para. [0034] that providing an excellent handle system for a container so that a small force is required to overcome the retention and shift the pivot of the handle between the two positions while using the container.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2017/0335257 A1) in view of Davis et al. (US 2015/0360829 A1).  
Regarding Claims 15-16, Chong et al. disclose the invention substantially as claimed and as discussed above; except Claims 15-16.
Davis et al. further teach: Claim 15, wherein a lid (lid 14, Figs 1-3, [0011]) comprises a connection portion (post 48 and tab 50, Fig 1, [0011]) hinge-coupled to a lid seating body (lid seating body on base 12 with 30 and 32 located, Fig 2, [0012-0013]), and wherein the connection portion is disposed inside of a base (base 12, Fig 2, [0012]). Claim 16, wherein a space is defined between the connection portion and a handle (a space is defined between the connection portion- post 48 and tab 50 and a handle- 70, Fig 7, [0022]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. with Davis et al.’s further teaching of Claim 15, wherein the tank lid (“the tank lid” taught by Chong et al. already) comprises a connection portion hinge-coupled to the lid seating body (“the lid seating body” taught by Chong et al. already), and wherein the connection portion is disposed inside of the handle (“the handle” taught by Chong et al. already). Claim 16, wherein a space is defined between the connection portion and the handle; because Davis et al. teach, in Abstract, that providing an excellent hinge system to hold the lid of a container in an open position when contents are poured from the container for operational convenience during processing.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2017/0335257 A1) in view of Sherman (US 2,182,454).  
Regarding Claim 17-18, Chong et al. disclose the invention substantially as claimed and as discussed above; except Claims 17-18.
Sherman further teaches: Claim 17, wherein a container body (see Title, Fig 1-9) comprises: a first upper rib that protrudes downward (a first upper rib- covered the left upper quarter portion of 3, and the first upper rib protrudes downwardly from the body, Fig 9); and
a second upper rib radially spaced outward from the first upper rib (a second upper rib- covered the right upper quarter portion of 3, and the second upper rib that protrudes downwardly from the body, Fig 9), wherein packing (edging bar 3, Fig 9) is fitted between the first upper rib and the second upper rib (see Fig 9).
Claim 18, wherein a main body (see Title, Fig 1-9) comprises: a first lower rib that contacts a lower end of the first upper rib (a first lower rib- covered the left lower quarter portion of 3, and the first lower rib contacts a lower end of the first upper rib); and
a second lower rib radially spaced outward from the first lower rib (a second lower rib- covered the right lower quarter portion of 3, and the second lower rib radially spaced outward from the first lower rib, Fig 9);	
Claim 19, wherein a container body (see Title, Fig 1-9) is provided with a fusion portion that protrudes downward from an inner end of the second upper rib (any fusion portion that protrudes downward from an inner end of the second upper rib- covered the right upper quarter portion of 3, Fig 9) and fused with the second lower rib (a second lower rib- covered the right lower quarter portion of 3, Fig 9);
Claim 20, wherein an upper protrusion protrudes downward from the second upper rib (any upper protrusion protrudes downward from the second upper rib- covered the right upper quarter portion of 3, Fig 9), wherein a lower protrusion protrudes upward from the second lower rib (any lower protrusion protrudes upward from the second lower rib- covered the right lower quarter portion of 3, Fig 9) to contact the upper protrusion (see Fig 9), and wherein the upper protrusion and the lower protrusion cover the fusion portion at an outside (the upper protrusion and the lower protrusion cover the fusion portion at the outside- the right most side, Fig 9).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. with Sherman’s further teaching of Claim 17, wherein the lid seating body (“the lid seating body” taught by Chong et al. already) comprises: a first upper rib that protrudes downward; and a second upper rib radially spaced outward from the first upper rib, wherein the packing (“the packing” taught by Chong et al. already) is fitted between the first upper rib and the second upper rib. Claim 18, wherein the main body (“the main body” taught by Chong et al. already) comprises: a first lower rib that contacts a lower end of the first upper rib; and a second lower rib radially spaced outward from the first lower rib. Claim 19, wherein the lid seating body (“the lid seating body” taught by Chong et al. already) is provided with a fusion portion that protrudes downward from an inner end of the second upper rib and fused with the second lower rib. Claim 20, wherein an upper protrusion protrudes downward from the second upper rib, wherein a lower protrusion protrudes upward from the second lower rib to contact the upper protrusion, and wherein the upper protrusion and the lower protrusion cover the fusion portion at an outside; because Sherman teach, in Page 1 line 6-17, that providing an excellent liquid holder so designed that individual ice cubes may be easily removed after the liquid solidified.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 3-20 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above. 
A. The applicant's argument on Remarks, namely “The Office Action (on page 8) states the Namur does not teach the features of dependent claim 8. More particularly, Namur does not teach a hook groove with which a connecting sleeve 33 is hooked is defined in the circular wall 11 (alleged lower rib) or a rotating stabilizer 50. The Office Action then cites Overgaag's FIG. 10”, and “Overgaag does not teach or suggest that sides of the circular openings 256b, 258b are inclined toward each other in an upward direction. An ordinary person in the art would not suggest that sides of the circular openings 256b, 258b are inclined toward each other in an upward direction. That is, a locking function of the circular openings 256b, 258b would be different from a rotating restraining function of a hook groove. A shape of the circular openings 256b, 258b (in Overgaag) is different from an inclined shape of sides of the hook groove. One of ordinary skill in the art would not conceive of an inclined shape of sides of the hook groove based on a circular shape of the circular openings 256b, 258b (as in Overgaag)”.
The examiner’s response: the combination of prior art discloses exactly a beverage maker as claimed, fully discloses all the recited limitations of claims as set forth in this office action shown above. Overgaag et al. teach exactly a protrusion (252 and 258a, Fig 10, [0053]) protrudes upward from an inner bottom surface of a case (252 and 258a protrudes upward from an inner bottom surface of a container 200 with a sidewall 248 in Fig 10, [0047]), and wherein the protrusion is disposed radially inward with respect to at least one guide rib (252 and 258a disposed radially inward with respect to at least one guide rib 262, see Fig 10), a hook groove (258b, Figs 10-12, [0053]) with which the protrusion is hooked is defined in a lower rib (a continuous lower rim 210, [0047], Figs 9-11), and sides of the hook groove are inclined toward each other in an upward direction (Since when engaged, the extending latching portion 258a and circular opening 258b snap together thereby securely holding the lid 204 and base 202 as mentioned under [0053], the sides of 258b are shown inclined toward each other in an upward direction under Figs 11-12 in order to accommodate the enlarged head part of 258a, Figs 10-12), for the purpose of providing an excellent latch system to snap the extending latching portion 258a and circular opening 258b together thereby securely holding each other tightly (in Para. [0053]).  Therefore, the examiner maintains the rejection.
B. The applicant's argument on Remarks, namely “However, Chong does not teach a lid seating body which is coupled to an upper end of the water tank 51 (i.e., a main body) and on which the water tank lid 108 (alleged tank lid) is seated. Chong does not teach a lid seating body which is coupled to an upper end of the main body and on which the tank lid is seated, as recited in independent claim 12. Additionally, Chong does not teach a packing disposed between the main body and the lid seating body. Chong discloses the inner water tank 59. Chong does not disclose the lid seating body. Chong does not teach a lid seating body which is coupled to an upper end of the inner water tank 59. As such, Chong does not suggest a packing disposed between the main body and the lid seating body. Chong does not teach or suggest at least the following of independent claim 12: a lid seating body which is coupled to an upper end of the main body and on which the tank lid is seated; and a packing disposed between the main body and the lid seating body For at least these reasons, Chong does not teach or suggest all the features of independent claim 12”.
The examiner’s response: the combination of prior art discloses exactly a beverage maker as claimed, fully discloses all the recited limitations of claim 12 as set forth in this office action shown above.  The specification mentioned under [0321]: A first upper rib 523 … may be disposed on the lid seating body 520; [0325]: The main body 510 may include a first lower rib 510a and a second lower rib 510b. The first lower rib 510a and the second lower rib 510b may be disposed on the upper end of the main body 510, and [0326]: the packing 526 may contact the first lower rib 510a to close a gap between the first lower rib 510a and the first upper rib 523. Therefore, the fluid inside of the tank 51 may be prevented from being introduced between the first lower rib 510a and the first upper rib 523; clearly, the cited prior art satisfying the claim limitations as mentioned above under [0326], it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to disclose: a lid seating body which is coupled to an upper end of the main body and on which the tank lid is seated; and a packing disposed between the main body and the lid seating body. Also, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)). Therefore, the examiner maintains the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761